Title: To James Madison from Thomas Swann, 4 April 1807
From: Swann, Thomas
To: Madison, James



Dear Sir,
Alexandria April 4th. 1807

I understand that Mr. Cleon Moore late Register of Wills in this place has resigned his office, and that no appointment has yet been made to fill up the vacancy.  As this is the case I would take the liberty to mention to you that Mr. Alexander Moore the Son of the late Register has for several years past conducted the business of the Registers office and I beleive with intire satisfaction to the people of this place.  I have been acquainted with Mr. Alexander Moore from his Infancy and I take a pleasure in stating that he is a young Gentleman of fair character, much esteemed in this place, and perfectly qualified to perform the duties of the office of Register of Wills.  I am with great respect your Obt. Sert.

Tho. Swann

